In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-792V
                                   Filed: November 21, 2014

************************
MORGAN KRUGER,                                     *
                                                   *
                         Petitioner,               *       Ruling on entitlement; Concession;
v.                                                 *       Cause-in-fact; SIRVA; Influenza
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                                   *
************************

                                    RULING ON ENTITLEMENT 1

Vowell, Special Master:

       On August 29, 2014, Morgan Kruger filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of the administration
of an influenza vaccination on January 10, 2013, Petitioner developed a shoulder injury
related to vaccine administration the effects of which she suffered longer than six
months. Petition at p. 1.

       On November 19, 2014, Respondent filed a status report in this case conceding
that Petitioner’s claim is appropriate for compensation under the Vaccine Act. (ECF No.
18, p. 1.) Specifically, Respondent stated that “Respondent’s position is that petitioner
meets all of the criteria for Shoulder Injury Related to Vaccine Administration (SIRVA)
as set forth by the upcoming Vaccine Injury Table. Therefore it is recommended that
compensation be awarded under the Vaccine Injury Compensation Program since the



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
preponderance of the medical evidence indicates that the injury identified in the petition
is causally related to the vaccine.” 3 (Id.)

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                         s/Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
 Although the status report does not explicitly use the term “concede” or “concession,” Office of Special
Masters Staff Attorney Daniel Horner confirmed orally during a status conference with the parties on
November 21, 2014, that the status report was intended by Respondent’s counsel as a concession
regarding entitlement in this case and that her client understood and intended that a ruling on entitlement
would result.